Title: Editorial Note
From: 
To: 


             In the summer of 1805 William Wirt asked Jefferson to supply him with information for a prospective work on the famed Virginia revolutionary Patrick Henry. In his reply Jefferson agreed to help but warned that his evaluation of his onetime friend and later political adversary would bear a “mixed 
                     
                     aspect.” Although he regarded Henry as “the best humored man in society I almost ever knew, and the greatest orator that ever lived … he was avaritious & rotten hearted. his two great passions were the love of money & of fame: but when these came into competition the former predominated.” Having received nothing from Jefferson in the interim, Wirt renewed his request on 18 Jan. 1810. On 12 Apr. 1812 Jefferson finally provided Wirt with his impressions of Henry’s personality and career in the second document printed below, which he said that he had composed “a year or two” earlier. Their collaboration did not end here, however. In the summers of 1814 and 1815 Wirt asked Jefferson to clarify various points in his memorandum and furnish additional material. The ex-president crafted lengthy and detailed responses. Wirt’s biography ultimately drew on and in places quoted from Jefferson’s reminiscences. Wirt sent him portions of the completed manuscript for comment in August 1816, whereupon Jefferson castigated Henry further but admitted that he could “scarcely find anything needing revisal” in Wirt’s work. Two months later he found “nothing in it which could be retrenched but to disadvantage.” The principal criticism he expressed to Wirt was that he had “practised rigorously the precept of ‘de mortuis nil nisi bonum’” [speaking no ill of the dead], which Jefferson saw as “perhaps the distinction between panegyric and history.” 
                     He was less positive to others in his assessment of Wirt’s Sketches of the Life and Character of Patrick Henry (Philadelphia, 1817; Poor, Jefferson’s Library, 4 [no. 131]). In 1824, when the statesman Daniel Webster and Professor George Ticknor of Harvard University visited Jefferson at Monticello, he described the biography as “a poor book written in bad taste … [that] gives so imperfect an idea of Patrick Henry, that it seems intended to show off the writer more than the subject of the work” (Wirt to TJ, 23 July 1805 [ViU: TJP], 18 Jan. 1810, 27 July 1814, 24 July 1815, 24 Aug. 1816; TJ to Wirt, 4 Aug. 1805 [ViU: TJP], 14 Aug. 1814, 5 Aug. 1815, 4 Sept., 12 Nov. 1816, 5 Jan.  1818; Daniel Webster’s Account of a Visit to Monticello, Dec. 1824).
          